
	

115 HR 3500 : Ensuring Integrity in the IRS Workforce Act of 2018
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3500
		IN THE SENATE OF THE UNITED STATES
		July 25, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to prohibit the Commissioner of the Internal Revenue
			 Service from rehiring any employee of the Internal Revenue Service who was
			 involuntarily separated from service for misconduct.
	
	
 1.Short titleThis Act may be cited as the Ensuring Integrity in the IRS Workforce Act of 2018. 2.Prohibition on rehiring any employee of the Internal Revenue Service who was involuntarily separated from service for misconduct (a)In generalSection 7804 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)Prohibition on rehiring employees involuntarily separatedThe Commissioner may not hire any individual previously employed by the Commissioner who was removed for misconduct under this subchapter or chapter 43 or chapter 75 of title 5, United States Code, or whose employment was terminated under section 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the hiring of employees after the date of the enactment of this Act.
 3.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives July 24, 2018.Karen L. Haas,Clerk
